     CASE 0:19-cr-00013-WMW-DTS Document 62 Filed 10/22/19 Page 1 of 2



                           UNITED STATE DISTRICT COURT
                              DISTRICT OF MINNESOTA
                            Case No. 19-CR-13 (WMW/DTS)

UNITED STATES OF AMERICA,

              plaintiff,                         DEFENDANT=S MOTION IN
                                                 LIMINE No. 2. SEEKING
v.                                               EXCLUSION OF NEWSPAPER
                                                 ARTICLE
BRETT PALKOWITSCH,

           defendant.
________________________________________________________________________

       Brett Palkowitsch by and through counsel, Deborah Ellis and Kevin Short,

respectfully moves this Court for a pretrial order directing that the government be

precluded from presenting evidence regarding a newspaper article posted in a police

station locker room and upon which someone wrote, ARAT.@ The newspaper article

contains hearsay and is inadmissible under Rule 801, Federal Rules of Evidence. The

article and notation also cannot withstand Rule 403 analysis, i.e., any probative value of

the evidence is outweighed by unfair prejudice and confusing the issues.



Dated: October 22, 2019                          Respectfully submitted,

                                                 By: /s/ deborah ellis
                                                 DEBORAH ELLIS
                                                 Attorney Lic. No. 14616X
                                                 101 East Fifth Street, Suite 1500
                                                 Saint Paul, MN 55101
                                                 651-288-3554
                                                 Email: deborahellis2626@gmail.com
CASE 0:19-cr-00013-WMW-DTS Document 62 Filed 10/22/19 Page 2 of 2



                                     /s/ Kevin J. Short
                                    Kevin J. Short
                                    Attorney Lic. No. 100572
                                    150 South Fifth Street #2860
                                    Minneapolis, MN 55402
                                    612-333-9006
                                    Email: short.kevin@gmail.com




                                2
